         Case 1:21-cv-01145-JLT Document 7 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN J. BIBBS,                                    Case No. 1:21-cv-01145-JLT (PC)

12                       Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                          TO PROCEED IN FORMA PAUPERIS
13            v.                                          OR PAY FILING FEE

14    W. J. SULLIVAN, et al.,                             45-DAY DEADLINE

15                       Defendants.
16

17          Plaintiff has not paid the $402 filing fee for this action or applied to proceed in forma

18   pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date of service of this

19   order, Plaintiff SHALL submit the attached application to proceed in forma pauperis, completed

20   and signed, or, in the alternative, pay the $402 filing fee in full. No requests for extensions of

21   time will be granted without a showing of good cause. Failure to comply with this order will

22   result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25
        Dated:     July 29, 2021                              _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
